Title: To James Madison from John Mitchell, 26 June 1803
From: Mitchell, John
To: Madison, James


					
						Sir
						Havre 26. June 1803
					
					The detention of the vessell I wrote by Yesterday gives me an oportunity of Addressing you again. I 

hope you will excuse the Liberty, as it relates meerly to My self.  A Letter received  from Mr. Barnet of the 24. in 

reply to mine of the 22d., in a very friendly maner removes all the fears I was under of his supposeing I had in my 

Letters to you misrepresented his intentions.  His appointment at Paris he says may detain him some months.  He 

is pleased that I officiate In his stead here and to pursue the desire of our Goverment, either to Come here, or 

to return to Antwerp, and only from a desire to serve Me and Meet the Wish of our Goverment in Case it should 

be disposed to Confirm My Appointment does He Consent. That I beg leave to renue my solicitations, 

that We may both Confirmed in the appointments.  With perfect respect I have the honor to be, Sir, Your 

Most Obd. Servt.,
					
						John Mitchell
					
					
						A small fleet of boats going round to Cherbourg Caused this Vessell to be Detained for a day or two.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
